Citation Nr: 1437925	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-29 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a foot disability, to include pes planus and plantar fasciitis.

2.  Entitlement to an effective date earlier than August 18, 2006, for the grant of an increased rating for bipolar disorder.

3.  Entitlement to an increased schedular rating for low back strain, currently rated 10 percent disabling.

4.  Entitlement to an extraschedular rating for low back strain.

5.  Entitlement to an increased rating for cervical spine degenerative joint disease (DJD), currently rated 20 percent disabling.

6.  Entitlement to an extraschedular rating for cervical spine DJD.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to March 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to separate ratings for objective neurologic abnormalities associated with lumbar and cervical spine disabilities have been raised by the evidence of record but have not been adjudicated by the agency of original jurisdiction (AOJ).  These issues are therefore referred to the AOJ for appropriate action.

The issues of entitlement to extraschedular ratings for low back strain and cervical spine DJD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Pes planus was noted on entry into service.

2.  Current pes planus and plantar fasciitis are unrelated to permanent worsening of preexisting pes planus and plantar fasciitis is not otherwise related to service.

3.  In August 11, 2006, the Board denied the Veteran's claim for an initial rating higher than 30 percent for his psychiatric disorder, then characterized as major depressive disorder.

4.  The Veteran filed a claim for an increased rating for his psychiatric disorder on August 18, 2006.

5.  The evidence does not reflect that the Veteran's psychiatric disorder increased in severity such that a rating higher than 30 percent was warranted within a year prior to the August 18, 2006 increased rating claim.

6.  Range of motion of the lumbar spine was within normal limits, there has been no muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, and there has been no ankylosis or incapacitating episodes.

7.  Range of motion of the cervical spine was within normal limits and there has been no ankylosis or incapacitating episodes.


CONCLUSIONS OF LAW

1.  A foot disability, to include pes planus and plantar fasciitis, was not incurred in or aggravated by service.  38 U.S.C.A. § 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.306 (2013). 

2.  The August 2006 Board decision denying an initial rating higher than 30 percent for major depressive disorder is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2013).

3.  The criteria for an effective date earlier than August 18, 2006 for an increased rating for bipolar disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

4.  The criteria for an increased rating for low back strain, currently rated 10 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2013).

5.  The criteria for an increased rating for cervical spine DJD, currently rated 20 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code DC 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case with regard to each claim being decided herein.  VA notified the Veteran in March 2007 and April 2013 of the information and evidence needed to substantiate and complete the claims for service connection for foot arch strain and for increased ratings for his lumbar and cervical spine disabilities, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  These claims were most recently readjudicated in May 2014.

With regard to the claim for an earlier effective date, which arises from the Veteran's disagreement with effective date assigned in connection with the increased rating granted for bipolar disorder, the courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Further discussion of the VCAA's notice requirements with regard to this claim is therefore unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and, as warranted by law, affording VA examinations.  For the reasons indicated below, those examinations were adequate to decide the claims.  The records from the Social Security Administration's (SSA's) disability determination were also obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claims being decided herein.

Analysis

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

A private orthotics report indicates that the Veteran complained of arch pain in December 2006, and the examiner observed flat arches. VA outpatient treatment records also note in December 2006 that the Veteran complained of right foot and ankle pain.  The Veteran reported that the pain started in 1997 and had now progressed to his forefoot and ankle.  A diagnosis of pes planus and degenerative joint disease was assigned.  The Veteran has also been diagnosed with plantar fasciitis.  The Veteran has thus met the current disability requirement.  As to whether this disability was incurred in or aggravated by service, the April 1997 entrance examination report contains a notation of mild asymptomatic pes planus.

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden falls on the veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, because mild asymptomatic pes planus was noted at entry, the presumption of soundness did not attach with regard to this disorder.  The issue in this regard is therefore whether the current pes planus is due to aggravation of the pes planus that preexisted service.  The service records reflect that the Veteran was involuntarily separated from service and there is no service separation examination of record.  The only reference to the feet in the service treatment records is a November 1997 notation of right foot swollen since last week, with tenderness on examination noted, X-rays negative for fracture, and a diagnosis of arch strain.

The Veteran and his attorney contend that this evidence reflects that current pes planus is related to aggravation of the preexisting pes planus.  Laypersons are competent to testify as to their observations and as to some medical matters, including the existence of pes planus (flat feet).  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The question as to whether the current pes planus resulted from aggravation of the preexisting pes planus, as opposed to the observation of an existence of pes planus itself, appears to be the type of complex medical matter as to which laypersons are not competent to testify.  Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board cannot render its own independent medical judgments, and therefore requested a medical opinion on this question.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

The April 2013 VA examiner reviewed the claims file, examined the Veteran, and diagnosed right pes planus and plantar fasciitis.  She specifically noted the entrance examination notation of mild pes planus, the November 1997 diagnosis of right arch strain, and the Veteran's statements to VA treating physicians that his right foot pain diminished in 1997 but recurred in 2003 for three months, diminished, and recurred in March 2006.  The examiner also noted a diagnosis of plantar fasciitis in October 2006.  With regard to each of the above facts, the examiner found that there was no supporting evidence for aggravation or chronic increase in severity beyond the natural progression of the disease during service.

The Board finds the April 2013 VA examiner's opinion to be of some probative value.  Although the reasoning for her conclusion was not explicit, the context of the opinions reflects that the examiner considered all of the relevant evidence including the lay statements and concluded that it did not indicate that current pes planus or plantar fasciitis was due to aggravation of the disorder that preexisted service or that plantar fasciitis was otherwise related to service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The Board also finds that this opinion is of greater probative weight than the more general lay assertions of the Veteran and his attorney on this medical question.  As the preponderance of the evidence thus reflects that the Veteran's current pes planus and plantar fasciitis did not result from aggravation of the preexisting pes planus and plantar fasciitis is not otherwise related to service, the benefit of the doubt doctrine is not for application and entitlement to service connection for pes planus and plantar fasciitis is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation 'shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." Therefore, "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim." Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

Thus, three possible dates may be assigned depending on the facts of an increased rating earlier effective date case: (1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Gaston, 605 F.3d at 982-84.

In this case, the Veteran filed a claim for an increased rating for his psychiatric disorder on August 18, 2006.  In November 2010, the Board granted an increased, 50 percent rating for bipolar disorder.  The RO implemented this decision in February 2011 and assigned an effective date of August 18, 2006, which was the date that the Veteran filed his claim for an increased rating for his psychiatric disorder.  The Veteran's attorney timely challenged the assigned effective date.

In November 2011, the Veteran's attorney argued that, because the Veteran's claim for a higher rating was in fact a claim for a higher initial rating flowing from the date of his claim for entitlement to service connection for a psychiatric disorder in May 2002, he was entitled to an effective date based on that date of claim.  The Board must reject this argument.  While the Veteran timely filed disagreement with the initial rating assigned by the RO when it granted service connection for a psychiatric disorder in June 2004, the Board denied this for a claim for a higher rating in August 2006.  Board decisions are final as of the date stamped on face of the decision, unless the Chairman orders reconsideration.  38 C.F.R. § 20.1100(a).  In this case, the face of the Board decision is stamped with the date August 11, 2006.  Although the Veteran sought reconsideration from the Chairman, reconsideration was denied in January 2007 and in any event reconsideration of the denial of a higher initial rating for a psychiatric disorder was not sought.  As the August 2006 Board decision denying the claim for an initial rating higher than 30 percent for a psychiatric disorders was final, the effective date cannot, as argued, go back to the May 2002 date of the claim for service connection for a psychiatric disorder.

The only remaining question is whether an increase in disability preceded the August claim by a year or less.  For the following reasons, the Board finds that it did not.

The Veteran is currently assigned a 30 percent rating for bipolar disorder under 38 C.F.R. § 4.130, DC 9432, applicable to bipolar disorder.  He was previously rated under DC 9434.  All psychiatric disorders are rated under the general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term 'such as' in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be 'due to' those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

Between August 2005 and August 2006, it was not factually ascertainable that either the symptoms or overall impairment caused by the Veteran's psychiatric disorders were worse than the assigned 30 percent rating.  In December 2005 through November 2006 VA treatment notes, the mental status examination findings were mostly normal, with some depressed mood and restricted affect.  The GAF scores were 55.  It thus cannot be said that either the symptoms or the overall impairment more nearly approximated the criteria for a 50 percent rating such that it was factually ascertainable that an increase occurred within a year prior to the August 2006 increased rating claim.

The Board notes that it has considered evidence as to the severity of the Veteran's psychiatric disorder prior to the time of the August 2006 Board denial, which the Board has found above to be final.  In this regard, the Board has considered both 38 U.S.C.A. § 5110(a), which provides that the effective date shall not be earlier than the date of claim and implies that evidence prior to a final denial should not be considered, and 38 U.S.C.A. § 5110(b)(2), which provides that the effective date of an award of increased disability compensation shall be the date an increase was factually ascertainable if the claim was received within a year of that date.  The Board has applied the more specific of the statutory provisions, consistent with general rules of statutory construction, and considered evidence prior to the August 2006 Board denial.  See Burden v. Shinseki, 25 Vet. App. 178, 183 (2012) (citing Beverly v. Nicholson, 19 Vet. App. 394, 402 (2005) (acknowledging that general "cannon of interpretation that the more specific trumps the general").  See also Hazan v. Gober, 10 Vet. App. 511, 518 (1997) (Board is required to review all evidence of record in determining effective date for increased rating, including during time period before prior denial).

For the foregoing reasons, the evidence reflects that the relevant date of claim in this case is August 18, 2006, and it was not factually ascertainable that the Veteran's psychiatric disorder had worsened within a year prior to this date such that a rating higher than 30 percent was warranted.  An effective date prior to August 18, 2006, for the grant of an increased rating for bipolar disorder, is therefore not warranted.  As the evidence is not approximately evenly balanced as to any point, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Schedular Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 10 and 20 percent ratings are proper.

The Veteran's low back strain is rated under 38 C.F.R. § 4.71a, DC 5237, applicable to lumbosacral strain, and his cervical spine DJD is rated under 38 C.F.R. § 4.71a, DC 5242, applicable to degenerative arthritis of the spine.  Under the criteria effective September 26, 2003, lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242. DC 5243 applies to IVDS, which is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS) if there are incapacitating episodes of sufficient duration. Note 1 to the Formula for Rating IVDS defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. As shown below, there have been no incapacitating episodes as defined in this regulation and the Formula for Rating IVDS is therefore not applicable.

Under the general rating formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 50 and 100 percent ratings are warranted for unfavorable ankylosis of the thoracolumbar spine and the entire spine, respectively.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

On the April 2013 VA examination, range of motion of the lumbar and cervical spine was normal or greater, with no objective evidence of painful motion.  With regard to both the lumbar and cervical spine, there was no additional limitation of range of motion following repetitive use testing and no function loss or functional impairment.  There was no muscle spasm, guarding or abnormal contour with regard to the lumbar spine.  The Veteran reported flare-ups with regard to the lumbar and cervical spine, indicating that he had more pain on some days than others.  Although the Veteran denied pain during lumbar spine range of motion, he indicated that "tightness" was present at the end of rotational and lateral flexion.  In an April 2013 addendum, the examiner noted that the Veteran likewise denied cervical spine pain during range of motion measurement and said there was tightness at the end of each rotational and lateral flexion motion.  X-rays of the lumbar and cervical spine and neurological testing were essentially normal.

The above examination results reflect that increased schedular ratings are not warranted under the general rating formula for either the lumbar or cervical spine.  Range of motion did not more nearly approximate that required for higher ratings under the general rating formula, there was no muscle spasm or guarding resulting in abnormal spinal contour warranting a rating higher than 10 percent for the lumbar spine, and there was no ankylosis.  Neither the private nor VA treatment records during the pendency of the April 2012 claim or within one year prior contained range of motion or other orthopedic findings that differed significantly from those on the April 2013 VA examination.  For example, a May 2012 VA treatment note indicated that range of  motion of the lumbar and cervical spine were within normal limits and X-rays were unremarkable.   There was also no indication of ankylosis or incapacitating episodes as defined in the formula for rating IVDS based on incapacitating episodes.  The private treatment records did contain findings suggesting neurologic abnormalities.  Given the conflict between these findings and those on the April 2013 VA examination, the Board has resolved reasonable doubt in favor of the Veteran and referred the issue of entitlement to separate ratings for objective neurologic manifestations associated with lumbar and cervical spine disabilities to the AOJ.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to the Veteran's lay statements, none of these statements indicated that there were symptoms that would warrant increased ratings under the criteria in the general rating formula.  To the extent that these statements and the arguments of the Veteran's attorney indicated that there were additional symptoms not listed in the criteria that affected the Veteran's employment and daily life, the Board has bifurcated the claims and considered these statements in connection with the issue of whether extraschedular ratings and/or TDIU are warranted.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for increased ratings for lumbar or cervical spine disabilities at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and these increased ratings claims must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a foot disability, to include pes planus and plantar fasciitis, is denied.

Entitlement to an effective date earlier than August 18, 2006, for the grant of an increased rating for bipolar disorder is denied.

Entitlement to an increased schedular rating for low back strain, currently rated 10 percent disabling, is denied.

Entitlement to an increased rating for cervical spine DJD, currently rated 20 percent disabling, is denied.


REMAND

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits (Under Secretary) or the Director of Compensation Service (Director) to determine whether an extraschedular rating is warranted. 

As contended by the Veteran's attorney, the Veteran in his lay statements has indicated that his lumbar and cervical spine disabilities cause symptoms other than those listed in the relevant criteria, including loss of sleep due to pain, and this has had a negative effect on his employment.  As the first two of the Thun elements have been met, referral of the issue of entitlement to extraschedular ratings for lumbar and cervical spine disabilities is warranted.

In addition, although the Veteran does not meet the schedular criteria for a TDIU, as he does not have a single disability rated 60 percent and his combined disability rating is less than 70 percent, given his relatively limited educational and occupational history, referral to the Under Secretary or Director of the question of whether these disabilities preclude him from substantially gainful employment is warranted.  38 C.F.R. § 4.16(a),(b).

Accordingly, the claims for extraschedular ratings for lumbar and cervical spine disabilities and the issue of entitlement to a TDIU are REMANDED for the following action:

1.  Refer to the Under Secretary or Director the issues of entitlement to extraschedular ratings for lumbar and cervical spine disabilities and entitlement to a TDIU under 38 C.F.R. § 4.16(b).

2.  After the above development has been completed, readjudicate the claims for entitlement to extraschedular ratings for lumbar and cervical spine disabilities and the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


